Citation Nr: 0634958	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent from May 1, 1986 to May 31, 1989 for the veteran's 
right hip disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent from June 1, 1989 to February 26, 1997 for the 
veteran's right hip disability.  

3.  Entitlement to an initial evaluation in excess of 30 
percent from February 27, 1997 to June 1, 2004 for the 
veteran's right hip disability.  

4.  Entitlement to an initial evaluation in excess of 50 
percent from August 1, 2005 for the veteran's right hip 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1984 to January 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Philadelphia, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA).  

Entitlement to service connection for the residuals of a 
fracture of the right femur was established in a March 1985 
rating decision.  A zero percent evaluation was assigned for 
this disability, effective from January 3, 1985.  This 
evaluation was changed to 100 percent following surgery, also 
effective from January 3, 1985.  Following stabilization, a 
30 percent evaluation was assigned in a January 1986 rating 
decision, to be effective from May 1, 1986.  She was provided 
with her appellate rights in a February 1986 letter, which 
notified her that she could initiate an appeal by filing a 
notice of disagreement. 

In March 1986, the veteran submitted a notice of disagreement 
with the 30 percent evaluation.  She stated that she did not 
agree with the 30 percent disability and wished to appeal.  
The RO did not immediately respond to her notice of 
disagreement.  However, during the course of the current 
appeal, the RO acknowledged the receipt of the March 1986 
notice of disagreement.  The evaluation of the veteran's 
disability was reviewed from May 1, 1986 to the present in a 
January 2005 supplemental statement of the case and again in 
an August 2005 rating decision.  The result is that the 
veteran was assigned a current 50 percent evaluation for her 
right hip disability from August 1, 2005, which was the end 
of a 100 percent evaluation period assigned following total 
hip replacement in June 2004.

In this case, the veteran submitted a notice of disagreement 
with the January 1986 rating decision regarding the 30 
percent evaluation well within one year after receiving 
notification thereof.  As a statement of the case was not 
issued until the actions that initiated the current appeal, 
the VA failed to meet its obligation.  Therefore, the January 
1986 rating decision was not final, and the veteran's claim 
remains open.  38 U.S.C.A. § 7105(d).

As the veteran's claim remains open, the Board has 
characterized the issues on appeal as listed on the first 
page of this decision.  Furthermore, as the RO has already 
considered the veteran's claim on this same basis, the Board 
may proceed with this review without prejudice to the 
veteran's rights.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran raised additional issues at a July 2006 hearing 
before the undersigned.  These issues included the effective 
date of the evaluations of the veteran's disability, the 
propriety of the reductions from 100 percent, a total rating 
based on individual unemployability, and permanency for a 
total rating.  

The Board notes that as the evaluations for the veteran's 
disability for the entire period dating from the reduction 
from her initial 100 percent evaluation to the present are on 
appeal, this will necessarily include the effective date of 
these evaluations as well as the propriety of the reductions.  
A total rating based on individual unemployability was also 
granted in a January 2005 rating decision, effective from 
December 2003.  

The issue of permanency for the total rating is referred to 
the RO for initial consideration. 


FINDINGS OF FACT

1.  The veteran's right hip disability was productive of 
marked hip disability from May 1, 1986, to May 31, 1989, but 
without evidence of false joint, flail joint or nonunion, and 
with extension of 90 degrees or greater. 

2.  The veteran's right hip disability was productive of 
slight hip disability from June 1, 1989 to February 26, 1997, 
with full or near full range of motion and no evidence of 
false joint, flail joint, or nonunion.  

3.  The veteran's right hip disability was productive of 
marked hip disability from February 27, 1997 to June 1, 2004, 
but without evidence of false joint, flail joint or nonunion, 
and with extension of 45 degrees or greater.  She underwent 
total hip replacement in June 2004.

4.  The veteran has moderately severe symptoms of weakness, 
pain, and limitation of motion more than one year following 
her right hip replacement.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right hip disability for the period from May 1, 1986, 
to May 31, 1989 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5251, 5252, 5253, 5254, 5255 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for a right hip disability for the period from June 1, 1989 
to February 26, 1997 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 
5251, 5252, 5253, 5254, 5255.  

3.  The criteria for an evaluation in excess of 30 percent 
for a right hip disability for the period from February 27, 
1997 to June 1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 
5251, 5252, 5253, 5254, 5255.  

4.  The criteria for an evaluation in excess of 50 percent 
for a right hip disability for the period from August 1, 2005 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5054 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the initial unfavorable adjudication is dated 
more than 14 years prior to the enactment of the VCAA.  
Therefore, prior notification was impossible.  

However, the RO provided VCAA notice by letter dated in 
February 2004.  The notice included the type of evidence 
needed to substantiate the claim for increased evaluations.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to notify VA if there was any other evidence or information 
she thought would support her claim.  In this way, she was 
notified to provide any evidence in her possession that 
pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the RO's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

First, the appeal is being denied and no effective date is 
being set.  Second, the Dingess Court held that once service 
connection is granted the claim is substantiated, and further 
VCAA notice as to the setting of an effective date is 
unnecessary.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of her disabilities.  In 
addition, all identified records that are available have been 
obtained, including records from the Social Security 
Administration.  The veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to assist provisions 
of the VCAA have been met. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

This issue involves the veteran's dissatisfaction with the 
initial rating for her disability assigned following the 
grant of service connection.  The Court has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A 100 percent evaluation was in effect for the veteran's 
disability from June 2, 2004 to July 31, 2005.  This is 
considered a full grant of benefits for this period.  
Therefore, this period will not be included in the Board's 
review.  

30 percent from May 1, 1986 to May 31, 1989

As noted above, entitlement to service connection for the 
residuals of a fracture of the right femur was established in 
a March 1985 rating decision.  A zero percent evaluation was 
assigned for this disability, effective from January 3, 1985.  
This evaluation was changed to 100 percent following surgery, 
on the basis of a pre-stabilization rating under 38 C.F.R. 
§ 4.28 (2006), also effective from January 3, 1985.  
Following stabilization, a 30 percent evaluation was assigned 
in a January 1986 rating decision, to be effective from May 
1, 1986.  A March 1989 rating decision reduced the evaluation 
to 10 percent, effective from June 1, 1989.  These 
evaluations were assigned under the provisions of 38 C.F.R. 
§ 4.71a, Code 5255, for impairment of the femur.  

Under the rating code for impairment of the femur, when there 
is fracture of the shaft or anatomical neck of the femur, 
with nonunion and loose motion (spiral or oblique fracture), 
an 80 percent evaluation is merited.  With nonunion, but 
without loose motion and weightbearing is preserved with the 
aid of a brace, a 60 percent evaluation is warranted.  A 60 
percent evaluation is also merited for fracture of the 
surgical neck of the femur, with false joint.  For malunion 
of the femur with marked knee or hip disability, a 30 percent 
rating is merited.  With moderate knee or hip disability, a 
20 percent rating is assigned.  With slight knee or hip 
disability a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Code 5255.  

Other applicable rating codes include those for range of 
motion of the hip.  The appropriate rating codes for 
limitation of motion state that limitation of extension to 
the thigh to five degrees is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5251.  Limitation of 
flexion to 10 degrees is evaluated as 40 percent disabling.  
Flexion that is limited to 20 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees is 
evaluated as 20 percent disabling.  Flexion that is limited 
to 45 degrees is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Code 5252.  

Limitation of rotation of the thigh in which the veteran is 
unable to toe-out more than 15 degrees is evaluated as 10 
percent disabling.  Limitation of adduction of the thigh in 
which the veteran cannot cross his legs is also evaluated as 
10 percent disabling.  Limitation of abduction of the thigh 
in which the motion is lost beyond 10 degrees is evaluated as 
20 percent disabling.  38 C.F.R. § 4.71a, Code 5253.  

Normal range of motion for the hip is flexion from zero to 
125 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II.  

The rating schedule also provides evaluations for leg 
shortening, with the minimum 10 percent rating provided when 
the shortening is at least 11/4 inches.  Ratings for leg 
shortening cannot be combined with ratings for nonunion or 
fractures.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2006).

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of a VA examination 
conducted in November 1985.  This examination noted that the 
veteran had sustained a stress fracture of the right femoral 
neck while running during service.  She had undergone surgery 
in October 1984, and additional surgery for the placement of 
three new pins in March 1985.  An August 1984 bone scan 
showed that healing was occurring, but slowly.  Currently the 
veteran complained of right hip tenderness.  The veteran 
noted that she had not used crutches since September 1985, 
but she sometimes used a cane.  The right leg was one half 
inch shorter than the left.  She was unable to internally 
rotate the right leg.  

On examination, range of motion was 90 degrees of forward 
flexion at the hip.  Abduction and internal rotation were 
both from zero to 40 degrees, but no true internal rotation 
occurred.  There was no atrophy of the muscles, but the 
quadriceps were weaker on the right than the left.  The 
diagnosis was residuals of stress fracture of the right 
femoral neck, postoperative status times two, symptomatic.  

The veteran underwent an additional VA examination in 
November 1987.  She experienced intermittent ache of the 
right hip and leg, and had been using an assistive device for 
ambulation for over a year.  On examination, the veteran 
ambulated independently with essentially imperceptible limp.  
There was slight tenderness at the anterior aspect of the 
right hip and a slight varus deformity.  There was 
approximately one half of an inch shortening of the right 
leg.  She had flexion of 90 degrees, abduction and adduction 
of 45 degrees, internal rotation of zero degrees, and 
external rotation to 45 degrees.  Strength was in the good to 
normal range.  The assessment was residual fracture of the 
neck of the right femur, status post surgical proceedings of 
the right hip. 

February 1989 VA treatment records show that the veteran 
complained of a chronic ache of the right hip, which was 
exacerbated by exercise.  An examination revealed the 
shortening of the right leg.  There was no evidence of 
weakness, pain, tenderness on standing or walking.  She 
appeared to be normal without an obvious limp.  Flexion was 
to 110 degrees, extension to 25 degrees, abduction to 40 
degrees, and adduction to 20 degrees.  Internal and external 
rotations were both to 40 degrees.  The impression was status 
post fracture of the femur and internal fixation, right hip 
normal with shortening of the lower extremity.  

A February 1989 X-ray study revealed an old fracture of the 
neck of the right femur with fragments healed in good 
position.  The impression was status post fracture of the 
right femur, with mild degenerative changes of the right hip. 

The Board finds that entitlement to an evaluation in excess 
of 30 percent for the veteran's right hip disability is not 
warranted for this period under any of the applicable rating 
codes.  

To receive an evaluation in excess of 30 percent for her 
impairment of the femur, the evidence must demonstrate 
fracture of the surgical neck with false joint, or a fracture 
of the shaft or anatomical neck with nonunion.  38 C.F.R. 
§ 4.71a, Code 5255.  Limitation of flexion to 10 percent 
would merit a 40 percent evaluation. 

The evidence for this period confirms that the veteran 
sustained a stress fracture of the right femoral neck, and 
that this injury was productive of marked hip disability.  
However, while shortening of the leg and a reduced range of 
motion was demonstrated, there is no evidence of a false 
joint, flail joint or nonunion demonstrated on any of the 
contemporaneous examinations.  The February 1989 X-ray study 
found that the fracture had healed in good position.  This 
examination characterized the right hip as normal, without 
weakness, pain, or tenderness on walking or standing.  
Flexion ranged from 90 degrees to 110 degrees during this 
period.  None of these findings provide for an evaluation in 
excess of 30 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5251, 5252, 5253, 5254, 5255.  

10 percent from June 1, 1989 to February 26, 1997

The evidence includes VA treatment records dated in March 
1991.  The veteran's current complaints were of intermittent 
right hip pain.  She ambulated adequately, and was not 
experiencing pain at the time of the examination.  There was 
slight tenderness of the lateral aspect of the right thigh.  
The right thigh had 60 degrees of flexion, 45 degrees of 
abduction, and 35 degrees of extension.  February 1991 X-ray 
study was interpreted as showing an old healed fracture with 
no new bony injury.  The impression was residual symptoms of 
a right hip fracture.  

VA treatment records dated from April 1995 to January 1997 
show that the veteran was seen on at least four occasions for 
complaints of right hip pain.  April 1995 records state that 
her job required her to be on her feet most of the day.  The 
examiner noted tenderness over the head of the femur, but 
normal internal and external rotation, with normal flexion.  
An X-ray study revealed degenerative changes but no internal 
change.  January 1997 records show that the veteran had been 
treated for pain in the past, but that the pain had recently 
returned.  

The evidence shows that the veteran was treated for pain on 
four or five occasions during the more than seven years she 
was evaluated as 10 percent disabled.  However, she was able 
to walk adequately without any assistive devices, and never 
displayed more than some tenderness on examination.  The 
March 1991 records reflect a range of motion of more than 
would be allowed for an evaluation in excess of 10 percent 
under any of the appropriate rating codes, and the April 1995 
records describe the range of motion as normal.  There is no 
evidence of a false joint, flail joint or nonunion during 
this time period.  Finally, although the veteran complained 
of pain after being on her feet for work, she was seen for 
these complaints on only a few occasions.  Therefore, the 
evidence does not demonstrate greater than the slight hip 
disability reflected by the 10 percent evaluation assigned 
during this period. 

30 percent from February 27, 1997 to June 1, 2004

An August 1997 rating decision expanded the diagnosis of the 
veteran's disability to include arthritis, and began to 
consider the rating code for degenerative arthritis in 
addition to the rating code for impairment of the femur.  A 
July 2000 rating decision changed the rating code for 
degenerative arthritis to that of traumatic arthritis.  On 
the basis of these rating codes and the rating code for 
impairment of the femur, the evaluation for the veteran's 
disability was increased from 10 percent to 30 percent, 
effective February 27, 1997.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.  Traumatic arthritis is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  

The veteran was afforded a VA examination in April 1997.  The 
history of her injury in service and two surgeries was 
reviewed.  Presently, the veteran reported terrific pain for 
the past two years in her right hip, which was always 
present.  She was also experiencing low back and shoulder 
pain.  These symptoms would frequently wake her at night.  
She was limited in the amount of walking, standing, or 
sitting she could conduct due to pain.  The veteran was 
experiencing pain while performing the clerical work in which 
she was currently employed.  

On examination, the veteran ambulated with an antalgic gait 
on her right side.  The one half inch of right leg shortening 
was noted, but there was no pelvic tilt.  Muscle hypertrophy 
and flabbiness of the thigh and glutteal area was present.  
The veteran had painless range of motion of 45 degrees of 
flexion, 15 degrees of abduction, and 10 degrees of 
extension.  There was 4/5 muscle strength in the hip flexors, 
abductors, and extensors.  The veteran highly resisted the 
muscle test due to increased pain, although the pain level 
for range of motion testing was tolerable.  The assessment 
was residuals from a stress fracture of the right femoral 
neck with two occasions of open reduction-internal fixation 
with degenerative joint disease.  

The veteran underwent an additional VA examination in July 
2000.  She noted that she used a cane on occasion.  She 
reported pain with sitting or with any pressure over the 
lateral hip region at the site of her surgeries.  The pain 
was an 8 or 9 on a scale of 10, and was worse with rain and 
humidity.  She had recently left her job because it required 
her to be on her feet much of the time, which had already 
caused her to be frequently absent. 

On examination, the motor strength was 4-/5.  The active 
range of motion was pain free.  Flexion was to 70 degrees, 
though she could flex to 95 degrees to sit.  Abduction was to 
35 degrees, extension to 20 degrees, internal rotation to 10 
degrees, and external rotation to 35 degrees.  Her gait was 
stable with no antalgia.  An X-ray study showed tilting of 
the pelvis, with evidence of residuals of old trauma with 
foreshortening of the femoral neck.  There was calcific soft 
tissue density consistent with old traumatic etiology, and a 
well healed open reduced fracture with associated 
degenerative osteoarthritis.  The impression was evidence of 
traumatic fracture of the right hip.  

Private treatment records dated from September 2000 to 
October 2000 show that the veteran was followed for her right 
hip disability.  These records show that the veteran reported 
a progressive increase in her right hip pain since 1994.  She 
had been followed by the VA and treated with medications 
without significant improvement.  The veteran had not been 
prescribed an orthosis or shoe lift.  

In September 2000, the veteran's principal complaint was of 
pain that radiated from her hip into her buttocks and back.  
On examination, she walked with a limp and had apparent leg 
length discrepancy.  She was in no acute distress.  There was 
10 degrees of internal rotation, 45 degrees of external 
rotation, and 40 degrees of abduction.  X-rays of the pelvis 
and right hip showed some narrowing of the hip joint space, 
with shortening of the femoral neck consistent with fracture 
collapse.  She was advised to get a shoe lift.  

October 2000 records indicate that the range of motion 
remained unchanged from September, although it was further 
noted that the veteran had 100 degrees of forward flexion.  
She was not using a cane, and her symptoms were described as 
minimal, with occasional achiness with high levels of 
activity.  

A December 2000 letter from a private doctor states that the 
veteran continued to have pain along the incisional area of 
her right leg.  The range of motion was 10 degrees of 
internal rotation, 45 degrees of external rotation, and 40 
degrees of abduction.  Her gait pattern was abnormal.  She 
was advised to use her shoe lift, her cane, anti-
inflammatories, and to avoid pounding activities to the hip.  

The veteran continued to receive private treatment for her 
disability in 2001.  A July 2001 bone scan showed increased 
activity consistent with degenerative change, which had also 
been noted on plain X-ray studies.  This was considered a 
negative scan.  August 2001 records state that her symptoms 
were no better or worse than on her previous examinations.  

A June 2002 letter from a private doctor notes the history of 
the veteran's injury, and says that while her fracture had 
healed, it had healed in a collapsed state.  She had 
developed some arthritis in the hip, and had experienced 
ongoing right hip discomfort and weakness.  Objective 
findings included limited range of motion with pain in the 
groin and buttock consistent with post-traumatic arthritis.  
There was a positive Trendelenburg stance and gait, 
consistent with weakness of the hip abductors.  Her symptoms 
included chronic weakness around the right hip due to muscle 
weakness, shortening of the fracture site, and pain due to 
post-traumatic changes.  Other private medical records show 
that the veteran continued to receive treatment through 2002.  

At a January 2003 VA examination, the claims folder was 
reviewed to obtain the veteran's medical history.  She 
currently walked with guarding, and used a cane for long 
distances.  The veteran continued to have pain, mostly along 
the incisional area of her right hip, which radiated into the 
buttocks.  There was also pain with prolonged sitting or with 
prolonged walking.  On examination, there was good "minus 
strength" in the hip flexor and extensor, but decrease in 
active range of motion.  Painless active range of motion was 
60 degrees of flexion, 15 degrees of extension, internal 
rotation of 10 degrees, external rotation and abduction both 
to 40 degrees.  She walked with a mild limp and an antalgic 
gait after 100 feet.  There was no increased incoordination 
or fatigue with long distance ambulation.  

The evidence includes a final report from the veteran's 
private doctor dated July 2003.  The history of her injury 
was described, and she was said to have experienced an acute 
worsening of her pain in March 2003 after some lifting at 
work, and again in April 2003 after additional lifting.  A 
review of the systems stated that there was 5/5 motor 
function of the right leg.  The range of motion was 90 
degrees of flexion, zero degrees of extension, 15 degrees of 
abduction, 20 degrees of adduction, 45 degrees of external 
rotation, and zero degrees of internal rotation.  X-ray 
studies showed an old healed femoral head fracture, which was 
shortened and in varus.  There was avascular necrosis of the 
head with femoral surface collapse and joint space narrowing.  
The examiner noted that the osteonecrosis had reached grade 
4, and that there was no femoral head saving surgery that 
could be performed.  The examiner recommended a total hip 
arthroplasty.  

February 2004 private treatment records indicate that the 
veteran planned to have hip replacement surgery in May 2004.  
She complained of constant pain.  The range of motion was 90 
degrees of flexion, with normal internal and external 
rotation.  Her gait was normal, motor strength was 5/5, and 
there was no atrophy of the lower extremities.  

A March 2004 VA examination report discussed the veteran's 
history.  She was currently unable to walk steps without 
increased pain.  Currently she walked with a cane, but could 
only walk for a couple of blocks.  On examination, the 
veteran walked with an antalgic gait using a cane.  She moved 
to the table slowly and in no acute distress.  Strength 
ranged from 3.5/5 to 5/5.  The veteran retained painless 
range of motion of 50 degrees flexion, 5 degrees extension, 
15 degrees abduction, 20 degrees adduction, 40 degrees of 
external rotation, and no internal rotation.  There was 
tenderness on deep palpation.  Repetitive movement of the hip 
resulted in the loss of five additional degrees of flexion 
and internal rotation due to pain and discomfort.  The 
impression was traumatic degenerative arthritis of the right 
hip secondary to osteonecrosis, with a recent exacerbation 
following a recent injury.  

As noted earlier, in order to receive an evaluation in excess 
of 30 percent for her impairment of the femur, the evidence 
must demonstrate fracture of the surgical neck with false 
joint, or a fracture of the shaft or anatomical neck with 
nonunion.  38 C.F.R. § 4.71a, Code 5255.  Limitation of 
flexion to 10 degrees would merit a 40 percent evaluation. 

The evidence for this period does not demonstrate that the 
criteria for an evaluation in excess of 30 percent were met.  
The veteran had progressively increasing pain.  Shortening of 
the leg and a reduced range of motion continued to be 
demonstrated.  Although the evidence shows that the femoral 
head was healed but shortened and in varus, this does not 
constitute a false joint, flail joint or nonunion.  In 
addition, there is no evidence of the loose motion or use of 
a brace required for a higher evaluation.  Flexion ranged 
from 45 degrees to 100 degrees during this period, and most 
examinations described the range of motion as painless.  The 
evidence for this period confirms that the veteran's injury 
was productive of marked hip disability, as demonstrated by 
the recommended hip replacement.  However, none of these 
findings provide for an evaluation in excess of 30 percent.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253, 
5254, 5255.  

50 percent from August 1, 2005

The 30 percent evaluation remained in effect until the 
veteran underwent hip replacement surgery on June 2, 2004.  A 
100 percent evaluation was assigned for her disability from 
that date under 38 C.F.R. § 4.71a, Code 5054.  This remained 
in effect until August 1, 2005, when the current 50 percent 
evaluation was assigned.  

According to the Schedule for Rating Disabilities, a 100 
percent rating is assigned for one year following prosthetic 
replacement of the hip.  Following implantation of the 
prosthesis, a 70 percent rating is authorized for 
postoperative residuals manifested by markedly severe 
residual weakness, pain or limited motion, while a 90 percent 
rating can be assigned under the same circumstances if such 
painful weakness or limited motion requires the use of 
crutches.  Thereafter, a minimum disability rating of 30 
percent is assigned, but chronic residuals consisting of 
moderately severe weakness, pain or limited motion may be 
rated 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054. 

The veteran was afforded a VA examination of her right hip 
disability in June 2005, and an August 2005 addendum confirms 
that the claims folder was reviewed.  After a discussion of 
her medical history, she was noted to have undergone a total 
hip replacement in June 2004.  Since the surgery, she had 
noted some improvement in terms of the groin and thigh 
discomfort, but she still had persistent pain the lateral 
thigh and greater trochanter.  The veteran occasionally used 
a cane when walking long distances, but did not require it 
around the house.  

On examination, the veteran stood with the right pelvis 
slightly higher than the left, but measurements revealed 
equal true leg lengths.  She walked with a very slight 
positive Trendelenburg gait that improved if she walked with 
a cane in her left hand.  Range of motion testing 
demonstrated painless internal rotation to 5 degrees and 
external rotation to 20 degrees.  Flexion was to 45 degrees, 
but could be extended with pain to 85 degrees.  Abduction was 
to 30 degrees.  The scar was well healed but slightly tender.  
On repetitive motion testing, the veteran could do eight 
repetitions on a step when leading with her right leg in one 
minute, and could do 16 when leading with her left.  An X-ray 
study of the right hip was reviewed, and showed the 
replacement to be well positioned without evidence of 
abnormal wear or loosening.  Following completion of the 
examination, the diagnoses included total right hip 
replacement, previous problems with avascular necrosis and 
status post femoral neck fracture, associated with probable 
nonunion of the fracture, fracture of the femoral neck 
following untreated stress fracture in 1984, pelvis obliquity 
which gave the appearance of leg length discrepancy, and 
right thigh pain that was probably related to greater 
trochanteric bursitis.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in July 2006.  She testified that her 
right hip had been in nonunion ever since her original 
injury, which warranted an increased evaluation.  See 
Transcript. 

The Board finds that the evidence does not support 
entitlement to a current evaluation in excess of 50 percent 
for the veteran's right hip disability.  The June 2005 
diagnosis of probable nonunion of the fracture refers to the 
nonhealing of the veteran's initial injury, which required a 
second surgery in 1985.  A 100 percent evaluation is in 
effect for this period.  As for the veteran's testimony 
regarding nonunion of her disability, the medical evidence 
does not show nonunion subsequent to 1985.  The veteran is 
not a physician, and she is not qualified to express a 
medical opinion regarding nonunion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The June 2005 examination does not demonstrate markedly 
severe residual weakness, pain, or limited motion.  The 
painless range of motion of the right hip as measured on this 
examination would not merit an evaluation in excess of 10 
percent under any of the rating codes regarding limitation of 
motion.  See 38 C.F.R. § 4.71a, Codes 5251, 5252, 5253.  Her 
Trendenlenburg gait was described as slight, she is able to 
climb steps on repetitive motion testing, and she does not 
require a cane around the home.  These findings are 
consistent with the moderately severe symptoms that warrant a 
50 percent evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7, 4.21 (2006).

Extraschedular Rating

Under the provisions of 38 C.F.R. § 3.321 (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case the veteran was hospitalized on one occasion, 
but received a 100 percent rating during that period.  Since 
additional hospitalization has not been required, frequent 
hospitalization has not been shown.  The veteran has not 
worked since at least July 2000, there is thus no showing of 
marked interference with employment during that period.  
Prior to July 2000, she reported some difficulties on the 
job, but did not report any loss of income or job 
opportunities, thus marked interference with employment has 
not been shown.  Referral for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
from May 1, 1986 to May 31, 1989 for the veteran's right hip 
disability is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
from June 1, 1989 to February 26, 1997 for the veteran's 
right hip disability is denied. 

Entitlement to an initial evaluation in excess of 30 percent 
from February 27, 1997 to June 1, 2004 for the veteran's 
right hip disability is denied. 

Entitlement to an initial evaluation in excess of 50 percent 
from August 1, 2005 for the veteran's right hip disability is 
denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


